Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Rejoinder
Claims 27, 28, and 30-40 are allowable. Claim 29, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 6/18/2020, is hereby withdrawn and claim 29 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Objections and Rejections
The objections to the drawings for not including various lead lines and reference numbers have been withdrawn in view of the replacement sheets of drawings filed on 3/1/2021.
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn in view of the amendments made to claims 29 and 38 via the amendment filed on 3/1/2021.
The objections to the specification for various informalities have been withdrawn in view of the amendments to the specification via the amendment filed on 3/1/2021.

The rejections under 35 U.S.C. 112(b) have been withdrawn in view of the amendments made to claims 27, 31, 35, 36, and 39 via the amendment filed on 3/1/2021.

The following is an examiner’s statement of reasons for allowance: U.S. Patent 5,068,034 to Walter is considered the closest prior art (see FIG. 8), however, the reference fails to teach or suggest the limitations of the second end of the water inlet having an end plate covering an upper portion of the second end and an opening having an angular cut that forms an angle with respect to a longitudinal axis of the water inlet as recited in instant claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773